DETAILED ACTION
Claims status
In response to the application filed on 12/06/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 12/06/2021 have been reviewed and accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention fails to be limited to embodiments which fall within a statutory category. Claim 15 recites “A computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor of a computer system, cause the processor to perform operations comprising:…” in line 1.
In view of the above, by disclosing "A computer storage medium having computer-executable instructions ", the medium comprises multiple processes that is a code/signal/program intended to be covered within the meaning. Thus, a transitory, propagating signal like the claim above is not within one of the four statutory categories. The claim fails to mention that "a non-transitory computer-readable medium" is stored with, or encoded with, or embedded with "computer executable instructions" and without these components the functionality of the claimed invention cannot be carried out.
The broadest reasonable interpretation of a claim drawn to a storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Therefore, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57) (Fed. Cir. 2007). 
The Examiner suggests that claims drawn to such computer readable media that cover both transitory and non-transitory embodiments may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by, for instance, adding the limitation "non-transitory" to the claims. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claims are impermissibly broadened beyond the supporting disclosure. See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claims 16-20 are also rejected as being dependent upon the rejected based claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 10567336. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1 and 8; the claims 1 and 8 recite limitations substantially the same as in the US Patent: 10567336. These limitations are fully covered by the claims of the US Patent: 10567336.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 10567336.
Instant Application: 17543030
US Patent: US11212251B2
1. A method comprising: identifying, by a computer system executing within an originating carrier network, a plurality of numbering plan area identifiers corresponding to a receiving carrier network, wherein the originating carrier network is associated with a domestic carrier and the receiving carrier network is associated with a foreign carrier; accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records; creating, by the computer system, a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server; and replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.


8. A computer system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising identifying a plurality of numbering plan area identifiers corresponding to a receiving carrier network, wherein the computer system executes within an originating carrier network, and wherein the originating carrier network is associated with a domestic carrier and the receiving carrier network is associated with a foreign carrier accessing a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records, creating a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server, and replacing the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.
1. A method comprising:
identifying, by a computer system executing within an originating carrier network, a plurality of numbering plan area identifiers corresponding to a receiving carrier network;
accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server associated with the originating carrier network, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records;
creating, by the computer system, a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server; and
replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.



7. A computer system comprising:
a processor; and
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising
identifying a plurality of numbering plan area identifiers corresponding to a receiving carrier network, wherein the computer system executes within an originating carrier network,
accessing a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server associated with the originating carrier network, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records,
creating a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server, and
replacing the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.



Instant Application: 17543030
US Patent: 10567336
1. A method comprising: 
identifying, by a computer system executing within an originating carrier network, a plurality of numbering plan area identifiers corresponding to a receiving carrier network; accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records; creating, by the computer system, a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server; and replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.


8. A computer system comprising: 
a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:

identifying a plurality of numbering plan area identifiers corresponding to a receiving carrier network, wherein the computer system executes within an originating carrier network, accessing a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers, wherein the plurality of numbering plan area zone file records are stored on a private enabled telephone number mapping server, and wherein at least a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records, 
creating a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server, and replacing the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.
1. A method comprising:
identifying, by a computer system executing within an originating carrier network, a plurality of numbering plan area identifiers corresponding to a receiving carrier network;
accessing, by the computer system executing within the originating carrier network, based on the plurality of numbering plan area identifiers, a plurality of numbering plan area zone file records stored on a private enabled telephone number mapping server;
creating, by the computer system executing within the originating carrier network, a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server; and
removing, from within each of the plurality of numbering plan area zone file records, a plurality of telephone numbers stored as name authority pointer records corresponding to one of the plurality of numbering plan area identifiers.


8. A system comprising:
a processor; and a memory that stores computer-executable instructions that, in response to being executed by the processor, cause the processor to perform operations comprising:
identifying a plurality of numbering plan area identifiers corresponding to a receiving carrier network, wherein the system is associated with an originating carrier network,
accessing, based on the plurality of numbering plan area identifiers, a plurality of numbering plan area zone file records stored on a private enabled telephone number mapping server associated with the originating carrier network,
creating a single instance of a name authority pointer record placeholder within each of the plurality of numbering plan area zone file records stored on the private enabled telephone number mapping server, and
removing, from within each of the plurality of numbering plan area zone file records, a plurality of telephone numbers stored as name authority pointer records corresponding to one of the plurality of numbering plan area identifiers.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2008/0285543 A1) in view of Sharma et al. (US 2017/0180567 A1).
Regarding claim 1; Qiu discloses a method comprising: 
identifying, by a computer system executing within an originating carrier network (See Fig. 1: IMS network 115, Access network 110 or IP network 120, i.e., one of those networks could be read as originating network; Para. [0016]), a plurality of numbering plan area identifiers (See Fig. 1: the calling party identifiers or IMS device numbers; Para. [0027-0028]) corresponding to a receiving carrier network (See Fig. 1: multiple IMS devices 105-106 to communicate via IP network, Access Network or IMS network, i.e., either one of those networks could be read as carrier network; Para. [0023-0024]); 
accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers (See Fig. 1: ENUM server to receive and store called-party identifiers and URI identifiers; Para. [0029], Lines 5-15) wherein the plurality of numbering plan area zone file records stored on a private enabled telephone number mapping server (See Fig. 1: ENUM database server to store called party identifiers or telephone numbers; Para. [0029], Lines 5-15), and wherein a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records; and 
creating (See Fig. 1: looking-up/creating the URI or Called-party identifiers; Para. [0029], Lines 7-15), by the computer system executing within the originating carrier network (See Fig. 1: processing within the IMS network; Para. [0027-0029]), a single instance of a name authority pointer record placeholder of an ENUM database (See Fig. 1: the ENUM server to perform a lookup, i.e., one instance of pointer record placeholder, that stores associations of called-party identifiers to URI, and identify the called device based on URI identifier(s); Para. [0029], Lines 10-17) within each of the plurality of numbering plan area zone file records (See Fig. 1: within the ENUM database that stores any numbers or any type of identifiers associated with the calling party; Para. [0029], Lines 8-18) stored on the private enabled telephone number mapping server (See Fig. 1: the ENUM database in the ENUM server 130; Para. [0029], 15-25).
Qiu doesn’t explicitly teach the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.
However, Sharma from the same or similar fields of endeavor further discloses the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder (See ¶. [0751-0752] and 0823]; replacing Customer Call Records.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder as taught by Sharma to have incorporated in the system of Qiu, so that it would provide that records can be updated or deleted and the send time can be updated prior to sending. Once a CR has been sent, a record can be created to update or delete the routing specified by the previous record. Sharma: ¶. [0201].

Regarding claim 8; Qiu discloses a computer system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:
 identifying, by a computer system executing within an originating carrier network (See Fig. 1: IMS network 115, Access network 110 or IP network 120, i.e., one of those networks could be read as originating network; Para. [0016]), a plurality of numbering plan area identifiers (See Fig. 1: the calling party identifiers or IMS device numbers; Para. [0027-0028]) corresponding to a receiving carrier network (See Fig. 1: multiple IMS devices 105-106 to communicate via IP network, Access Network or IMS network, i.e., either one of those networks could be read as carrier network; Para. [0023-0024]); 
accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers (See Fig. 1: ENUM server to receive and store called-party identifiers and URI identifiers; Para. [0029], Lines 5-15) wherein the plurality of numbering plan area zone file records stored on a private enabled telephone number mapping server (See Fig. 1: ENUM database server to store called party identifiers or telephone numbers; Para. [0029], Lines 5-15), and wherein a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records; and 
creating (See Fig. 1: looking-up/creating the URI or Called-party identifiers; Para. [0029], Lines 7-15), by the computer system executing within the originating carrier network (See Fig. 1: processing within the IMS network; Para. [0027-0029]), a single instance of a name authority pointer record placeholder of an ENUM database (See Fig. 1: the ENUM server to perform a lookup, i.e., one instance of pointer record placeholder, that stores associations of called-party identifiers to URI, and identify the called device based on URI identifier(s); Para. [0029], Lines 10-17) within each of the plurality of numbering plan area zone file records (See Fig. 1: within the ENUM database that stores any numbers or any type of identifiers associated with the calling party; Para. [0029], Lines 8-18) stored on the private enabled telephone number mapping server (See Fig. 1: the ENUM database in the ENUM server 130; Para. [0029], 15-25).
Qiu doesn’t explicitly teach the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.
However, Sharma from the same or similar fields of endeavor further discloses the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder (See ¶. [0751-0752] and 0823]; replacing Customer Call Records.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder as taught by Sharma to have incorporated in the system of Qiu, so that it would provide that records can be updated or deleted and the send time can be updated prior to sending. Once a CR has been sent, a record can be created to update or delete the routing specified by the previous record. Sharma: ¶. [0201].
Regarding claim 15; Qiu discloses a computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor of a computer system, cause the processor to perform operations comprising:
identifying, by a computer system executing within an originating carrier network (See Fig. 1: IMS network 115, Access network 110 or IP network 120, i.e., one of those networks could be read as originating network; Para. [0016]), a plurality of numbering plan area identifiers (See Fig. 1: the calling party identifiers or IMS device numbers; Para. [0027-0028]) corresponding to a receiving carrier network (See Fig. 1: multiple IMS devices 105-106 to communicate via IP network, Access Network or IMS network, i.e., either one of those networks could be read as carrier network; Para. [0023-0024]); 
accessing, by the computer system, a plurality of numbering plan area zone file records corresponding to the plurality of numbering plan area identifiers (See Fig. 1: ENUM server to receive and store called-party identifiers and URI identifiers; Para. [0029], Lines 5-15) wherein the plurality of numbering plan area zone file records stored on a private enabled telephone number mapping server (See Fig. 1: ENUM database server to store called party identifiers or telephone numbers; Para. [0029], Lines 5-15), and wherein a portion of the plurality of numbering plan area zone file records comprises a plurality of name authority pointer records; and 
creating (See Fig. 1: looking-up/creating the URI or Called-party identifiers; Para. [0029], Lines 7-15), by the computer system executing within the originating carrier network (See Fig. 1: processing within the IMS network; Para. [0027-0029]), a single instance of a name authority pointer record placeholder of an ENUM database (See Fig. 1: the ENUM server to perform a lookup, i.e., one instance of pointer record placeholder, that stores associations of called-party identifiers to URI, and identify the called device based on URI identifier(s); Para. [0029], Lines 10-17) within each of the plurality of numbering plan area zone file records (See Fig. 1: within the ENUM database that stores any numbers or any type of identifiers associated with the calling party; Para. [0029], Lines 8-18) stored on the private enabled telephone number mapping server (See Fig. 1: the ENUM database in the ENUM server 130; Para. [0029], 15-25).
Qiu doesn’t explicitly teach the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder.
However, Sharma from the same or similar fields of endeavor further discloses the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder (See ¶. [0751-0752] and 0823]; replacing Customer Call Records.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of replacing, by the computer system, the plurality of name authority pointer records with the single instance of the name authority pointer record placeholder as taught by Sharma to have incorporated in the system of Qiu, so that it would provide that records can be updated or deleted and the send time can be updated prior to sending. Once a CR has been sent, a record can be created to update or delete the routing specified by the previous record. Sharma: ¶. [0201].

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/Primary Examiner, Art Unit 2416